Citation Nr: 9918957	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-11 136	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for a back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964.  The Board of Veterans' Appeals (Board) remanded this 
case in October 1997.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current right shoulder disorder and service.  

2.  There is no competent evidence of a nexus between any 
current headache disorder and the veteran's service or any 
complaint of a headache therein.  

3.  There is no competent evidence of a nexus between any 
current back disorder and the veteran's service or any 
complaint of back pain therein.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right shoulder 
disorder is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim of service connection for a headache disorder 
is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The claim of service connection for a back disorder is 
not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include a December 1962 
note reporting a complaint of back pain and headaches during 
physical training.  On separation examination in December 
1964, he denied a history of frequent or severe headache and 
painful or trick shoulder or elbow.  His upper extremities, 
spine and neurological evaluation were normal.  

Records of treatment of the veteran by David E. Miller, D.O., 
from June 1985 to October 1989 and from November 1989 to June 
1992 include a June 1985 complaint of pain between the 
veteran's shoulder blades, with an onset 10 to 12 years 
previously.  He denied prior trauma with the exception of a 
skull fracture in 1981.  He indicated that he had headaches 
and shoulder pains before the skull fracture.  The impression 
was chronic dorsal somatic dysfunction, secondary to posture.  
In February 1987, he gave a history of back and shoulder 
cracking and popping for 15 to 20 years.  The impressions 
were interscapular myositis, chronic and recurrent, right 
shoulder bursitis, right elbow epicondylitis, and a history 
of head injury.  Several days later, also in February 1987, 
he reported a long history of back pain, with an onset 
approximately 10 years earlier and without a known injury.  
The assessment was somatic dysfunction of the thoracic spine.  
In June 1989, he was treated for right shoulder and elbow 
pain.  The examiner opined that the veteran may have overdone 
himself working out in his yard, landscaping around his new 
swimming pool.  In August 1989, he complained of discomfort 
in the thoracic and lumbar spine after raking straw.  In 
November 1989, the veteran reported falling while seated in 
the back of a company cargo van.  The next day, he felt 
stiffness in the mid-dorsal spine, radiating to his 
shoulders.  He also complained of a stiff neck and headaches.  
He had some of these symptoms in the past, but they increased 
in severity after the van accident.  The impression was acute 
cervical, dorsal and lumbar strain with somatic dysfunction.  

In an October 1994 letter, the veteran's former wife stated 
that he had complained of back pain in 1984 and was seen by 
Dr. Randall Taylor in Point Pleasant, West Virginia.  In a 
November 1994 letter, Chiropractor Joey D. Wilcoxon reported 
that he treated the veteran for a spinal related condition 
for four months in 1985-1986.  

At a hearing in July 1997, the veteran testified that a 
combination of cold weather and physical training resulted in 
a back injury in January 1962.  He indicated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  Records from SSA show that the veteran 
was considered disabled as of September 1992.  His 
disabilities included chronic cervical, thoracic, and 
lumbosacral strain.  

Records of medical treatment of the veteran at Pleasant 
Valley Hospital, dating from August to November 1996, include 
one from August 1996, when the veteran gave a history of back 
pain for as long as he could remember.  He had twisted his 
back two weeks earlier working on a car.  There was no 
immediate pain, but severe pain beginning the next day 
prevented him from moving for three days thereafter.  

On VA orthopedic/neurological examination in November 1997, 
the veteran gave a history of being in cold, uninsulated 
barracks during basic training in January 1962.  He denied 
any specific injury and indicated that cold weather 
precipitated his current symptoms.  He reported he had right 
neck and shoulder pain during service.  Cold and damp weather 
increased the severity of the pain, and overexertion, 
including such tasks as mowing his grass, caused his symptoms 
to worsen.  It was noted that a physician at Pleasant Valley 
Hospital diagnosed fibromyalgia.  The veteran reported that 
his back pain began 15 years earlier.  The VA examiner 
indicated that it was unclear whether the pain was related to 
fibromyalgia.  Medication for fibromyalgia also helped with 
headaches, which the veteran had had for a number of years.  
X-rays of the right shoulder showed no abnormalities.  
Lumbosacral spine x-rays showed a few marginal osteophytes.  
The assessments were right shoulder and back pain of 
uncertain etiology.  The examiner noted the absence of pains 
and problems during the veteran's basic training and 
concluded that it would be difficult to attribute the 
veteran's current complaints to exposure to cold in service.  
The examiner added that, given that fibromyalgia is more 
likely to develop in response to occupational or recreational 
strains, one would expect some symptoms at or about the time 
of basic training to support the conclusion that his current 
symptoms were related to service.  

Records of VA treatment of the veteran from June to August 
1993 and from September 1993 to June 1996 list diagnoses of 
chronic, recurrent neck and back pain and fibromyalgia.  

Records received from SSA include a May 1996 medical 
evaluation of the veteran by Bruce A. Guberman, M.D. whose 
impressions included fibromyalgia, with acute and chronic 
cervical and lumbosacral strain.  A February 1994 
electromyograph study was normal, with no evidence of 
radiculopathy, neuropathy or myopathic changes.  On a 
November 1993 examination by M.A. Shahabi, M.D., the veteran 
complained of low back pain radiating to both legs, but 
mainly to the left, along with pain at all major joints.  Dr. 
Shahabi opined that the veteran had mechanical low back pain 
and fibromyalgia by history.  

In March 1998, the veteran submitted duplicates of some of 
his service medical records.  He asserted that a September 
1964 medical note actually demonstrated treatment for 
complaints of back, shoulder and neck pain, along with 
blurred vision and headaches.  In a March 1998 letter, the 
veteran's mother stated that he was injured during basic 
training.  He told her he had pain but wanted to complete his 
training.  While living at home after service, he visited 
physicians on many occasions for back, shoulder, and neck 
injuries.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that laypersons are not establish medical causation.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Here, the veteran contends that time spent in cold, 
uninsulated barracks during basic training caused him to 
develop headache, back, and right shoulder disorders.  His 
service medical records reflect complaints of back pain and 
headaches.  However, his separation examination was negative 
for any complaints or findings with regard to the right 
shoulder, headaches, or the back.  There are no recorded 
complaints or abnormal findings with respect to the right 
shoulder, headaches, or the back until the 1980s, many years 
after service.  The Board also notes that, beginning in the 
1980s, when complaints of back pain, including pain radiating 
to his shoulders and headaches were reported, the disorders 
were generally related to postservice events, such as yard 
work, an accident in an employer's van, and a skull fracture.  
Fibromyalgia has been a suspected etiology for the 
complaints.  But there is no medical evidence relating the 
fibromyalgia to service.  The only medical opinion as to 
whether there is a connection between the disabilities at 
issue and service is in the report of the November 1997 VA 
examination; when the examiner specifically concluded that it 
would be difficult to attribute the veteran's current 
disabilities to events or conditions in service.  The veteran 
is not competent to furnish an opinion about the cause of any 
current right shoulder, headache or back disorder.  No 
competent (medical) evidence relates any of the disabilities 
at issue to service.  A requisite element for a well-grounded 
claim, i.e., a nexus between in-service injury or disease and 
current disability, is absent.  Hence, the claims of service 
connection for right shoulder, headache and back disorders 
are not well grounded, and must be denied.  


ORDER

Service connection for right shoulder, headache, and back 
disorders is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

